Citation Nr: 0404477	
Decision Date: 02/17/04    Archive Date: 02/27/04

DOCKET NO.  97-22 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a Baker's cyst, right popliteal area.

2.  Entitlement to an increased (compensable) rating for 
Baker's cyst, left popliteal space.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel




INTRODUCTION

The appellant in this case is a veteran who had active 
military service from October 1952 to December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues on appeal were originally before the Board in 
September 2002, at which time the appeals were denied.  The 
appellant appealed the Board's September 2002 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  By Order dated September 9, 2003, the Court vacated 
the Board's September 2002 decision and remanded the case 
back to the Board for further action pursuant to a September 
2003 Joint Motion by VA and the appellant.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

The September 2003 Joint Remand referenced above indicated 
that one of the reasons for the remand was a failure of the 
Board to consider the possibility of rating the service-
connected knee disabilities under Diagnostic Code 5257, a 
Diagnostic Code that previously served as a basis, by 
analogy, to rate the knee disabilities.  It was also noted 
that it was unclear whether the Board considered the 
possibility of evaluating the knees based upon limitation 
attributable to the service-connected disabilities and the 
significance, if any, of DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Deluca Court determined that when a Diagnostic 
Code provides for compensation based solely upon limitation 
of motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered and that examinations upon which rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  

In December 2003, the veteran submitted a report of a knee 
examination written by a private physician.  Physical 
examination revealed reduced range of motion in both knees 
and complaints of pain.  The diagnoses from the examination 
were status post excision of a Baker's cyst right knee times 
two; status post arthroscopic surgery of right knee; 
recurrent Baker's cyst right knee; and degenerative arthritis 
of the right, and to a lesser extent the left knee.  The 
examiner also opined that functional impairment with respect 
to the right knee was moderate to severe.  Significantly, 
however, the physician did not indicate if the symptomology 
found on examination was the result of the Baker's cysts or 
the degenerative arthritis.  The Board notes that service 
connection has been denied for degenerative arthritis of the 
knees in a March 1988 rating decision.  

The private physician also noted in his report that diagnosis 
of a popliteal cyst was not difficult and arthrography of the 
knee or Magnetic Resonance Imaging (MRI) of the knee to 
document the extent of the Baker's cyst and confirm and/or 
rule out associated interarticular pathology may be helpful.  

The Court has held that where the evidence does not 
adequately evaluate the current state of the condition, the 
VA must provide a new examination.  Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992)).  

Finally, the Joint Remand cited a failure to furnish proper 
notice under Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (VCAA).  

Based on the above, the Board finds a remand is required for 
VA examination to determine the nature and extent of 
pathology associated with the service-connected Baker's 
cysts.  



Accordingly, the case is hereby REMANDED for the following 
actions:
 
1.  The RO should furnish the appellant 
with an appropriate letter to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
appellant has been properly advised of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the appellant is expected to provide.  
See Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 Vet. 
App. 370 (2002).  .  

2.  The RO should make arrangements for 
the veteran to be afforded an appropriate 
examination to determine the current 
severity of the service-connected Baker's 
cysts on the left and right knee.  The 
claims file should be made available to 
the examiner for review in connection 
with the examination, and any medically 
indicated special tests should be 
accomplished (to include an MRI and/or 
arthrography of the knees if deemed 
medically necessary).  The examiner 
should clearly report all symptomatology 
associated solely with the Baker's cysts 
to allow for evaluation under applicable 
rating criteria.  Ranges of motion should 
be reported with special notice taken of 
any additional functional loss due to 
pain, fatigue, weakness and 
incoordination, including during flare-
ups.  Any instability of the knees should 
also be reported.  The examiner must 
distinguish between the symptomatology 
associated with the Baker's cysts and the 
symptomatology caused by degenerative 
arthritis of the knees, if possible.  If 
the examiner is unable to make such a 
determination, the examination report 
should reflect this fact.  

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if higher 
ratings are warranted with application of 
all appropriate laws and regulations to 
include consideration of the applicablity 
of Diagnostic Code 5257 as well as any 
other potentially applicable criteria.  
The veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



